MR. JUSTICE JOHN C. HARRISON
(specially concurring).
While I concur with the majority in the above matter, I desire for the information of Montana’s legislature, to put focus upon the rising costs of defense in the various counties of the state. The majority opinion provides that the costs arising out of cases in the Workmen’s Compensation investigation shall be paid by the state. However, during recent years several counties of the state have had to shoulder heavy trial costs due to the necessity of providing counsel for indigent defendants. The time has come, in my opinion, for the legislature to study the rising costs of defense and adopt one of several methods now in use to provide costs of attorney fees for indigent defendants.
For example, in two rural counties of this state, Pondera and Big Horn, because of prolonged murder trials, the taxpayers have had to assume extraordinary expense. In the instance of Pondera County defense attorney fees at the district court level amounted to $28,000 plus $7,815.25 in costs. In Big Horn County, in a multiple defendant murder case, attorney fees amounted to $35,391.57 and costs of $2,529.95. Both cases are now on appeal and the cost of appellate counsel remains to be determined. These two examples, I feel, highlight the growing problem.
A number of judicial districts of the state provide for a full time defense counsel staff for the indigent and budget the costs as a part of the judicial budget. Whether the salaries paid are adequate or not may be debatable, but in several cases we have had called to our attention, that a defense counsel drawing a monthly' salary, as the county attorney does, has been paid an *226additional fee for some unusual ease that has arisen. Such an arrangement is the best of two worlds, but is an unnecessary burden on the taxpayer.
A studv bv the National Legal Aid and Defender Association released January 7, 1976, provides a draft report and guide line for the defense of eligible persons. This report covers both the federal system and those of the various states. The federal government since the passage of the Criminal Justice Act of 1964, handles the payment of the-defense on a set fee cost and administers it “under the supervision of the Director of the Administrative Office of the United States Courts”.
It is interesting to note from a Summary of the Report of the Committee to Implement the Criminal Justice Act that throughout the federal system payments are made on the basis of $50 per hour court time and $20 per hour office time. A report on the cumulative pavments to private attorneys for the fiscal year 1975 as of December 31, 1975, indicates that under the federal system the following figures cover the defense of the indigent in Montana:
Number of persons represented....................157
Number of cases in which counsel was paid.........135
In court compensation.................... $6,803.50
Out of court compensation.................$30,239.86
Out of pocket expenses.................... $2,430.19
Total paid to counsel...................$39,473.55
Average payment to counsel................ $292.39.
During this period the federal government paid for the defense of two murder cases in the Montana district. One fee was set at $1,570.00 and the other $1,914.00.
The time has come, in my opinion, for the legislature to either adopt a set fee system as is done under the Federal Criminal Justice Act or to provide full time defense counsel in each judicial district of Montana.